PER CURIAM.
In this appeal from a final judgment of dissolution of marriage, the former wife raises six issues on appeal. In Issue IV, the wife claims that the trial court erred in its equitable' distribution of the parties’ assets. The final judgment does not contain sufficient findings regarding the equitable distribution of personal property, the parties’ bank .accounts, and any tax refunds to adequately review this issue on appeal. The final judgment also indicated that certain attachments would address the equitable distribution, but no such attachments were included in the recoi'd on appeal. This issue is reversed and remanded to the trial court with instructions to make specific findings on equitable distribution. See Williams v. Williams, 133 So.3d 605, 606 (Fla. 1st DCA 2014) (reversing and remanding for specific findings on equitable distribution where the lack of findings made meaningful appellate review impossible). Also on remand, the trial court should consider whether to include instructions regarding telephone/electronic communication in the'final judgment as argued in Issue VI. In all other aspects, the final judgment is affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
ROBERTS, C.J., WOLF and KELSEY, JJ., concur.